United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, PORT
OF LAREDO, Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-405
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2010 appellant filed a timely appeal from a June 21, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
schedule award and a November 24, 2010 decision which denied his request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to a schedule award for permanent
impairment of his right knee; and (2) whether OWCP properly denied his October 23, 2010
request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 8, 2007 appellant, then a 35-year-old Customs and Border Patrol officer, filed a
traumatic injury claim alleging that on that day he experienced pain in the interior of his right
knee when he wrestled a subject to the ground and fell. OWCP accepted his claim for right knee
contusion and lateral tear of right knee meniscus. On December 19, 2007 appellant underwent a
right knee arthroscopy and partial lateral meniscectomy.
On March 4, 2009 appellant filed a claim for a schedule award.
In an April 6, 2008 medical report, Dr. Michael S. Setliff, a chiropractor, noted that on
April 8, 2007 appellant sustained an injury to his right knee lateral meniscus at work and sought
treatment from Dr. Arie Salzman, a Board-certified orthopedic surgeon. Appellant underwent
surgery on December 19, 2007. Dr. Setliff reported examination findings and concluded that
based on Table 64, page 85 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2008) (A.M.A., Guides), appellant had one percent whole person
impairment as a result of his partial lateral meniscectomy.
On April 21, 2008 appellant submitted a December 19, 2007 surgical report from
Dr. Salzman, who diagnosed appellant’s condition as right knee injury, lateral meniscus tear,
chondromalacia and medial femoral condyle. Dr. Salzman conducted a right knee arthroscopy,
partial lateral meniscectomy and chondroplasty on appellant’s right knee.
By letter dated March 16, 2009, OWCP requested that appellant submit an impairment
evaluation in accordance with the A.M.A., Guides, sixth edition. Appellant did not submit any
additional medical evidence.
By decision dated November 20, 2009, OWCP denied appellant’s claim for a schedule
award as the evidence did not establish that he sustained a ratable impairment causally related to
his accepted knee conditions.
On March 9, 2010 appellant submitted a request for reconsideration with additional
medical evidence. He explained that after receiving OWCP’s development letter he contacted
his physician, Dr. Arie Salzman, a Board-certified orthopedic surgeon and was referred to
Dr. Setliff’s office for an impairment rating. Appellant related that Dr. Salzman had conducted
surgery on his right knee and had informed him that he had reached maximum medical
improvement (MMI). He noted that, although his knee had improved, he still experienced
swelling if he walked too much or stood too long.
In a February 9, 2010 report, Dr. Setliff reiterated findings on examination.
In a February 25, 2010 report, Dr. Salzman conducted a follow-up examination for
appellant’s knee injury and lateral meniscal tear. He observed that appellant’s incisions were
well healed with some crepitus and positive apprehension sign and dorsalis pedis. Dr. Salzman
did not find any instability to the anterior drawer, posterior drawer, varus, valgus and Lachman’s
test. He noted that appellant’s calves were soft and nontender. Dr. Salzman confirmed that
appellant had reached MMI. He authorized appellant to return to work with no restrictions.

2

By decision dated June 21, 2010, OWCP denied modification of appellant’s claim finding
that the medical evidence failed to establish that he sustained a ratable impairment to his right
lower extremity as a result of the April 8, 2007 employment injury. It found that Dr. Setliff’s
February 9, 2010 medical report was insufficient to support his schedule award claim because he
was not a physician as defined under FECA.
On October 23, 2010 appellant submitted a request for reconsideration with additional
medical evidence. In an October 21, 2010 letter, Dr. Setliff stated that it was within his scope of
practice to evaluate patients for MMI and impairment rating in Texas. He noted that he was
certified by the Texas Department of Insurance Division of Workers’ Compensation to perform
these evaluations. Appellant also resubmitted the December 19, 2007 surgical report.
In a decision dated November 24, 2010, OWCP denied appellant’s October 23, 2010
request for reconsideration on the grounds that he failed to provide any new or relevant evidence
sufficient to warrant further review of the merits.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA,2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the sixth edition
of the A.M.A., Guides is used to calculate schedule awards.5 The claimant has the burden of
proving that the condition for which a schedule award is sought is causally related to his or her
employment.6
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with its medical adviser
providing rationale for the percentage of impairment specified.7

2

Id.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6(a) (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

Veronica Williams, 56 ECAB 367, 370 (2005).

7

FECA, supra note 5, Chapter 2.808.6(d) (January 2010); Tommy R. Martin, 56 ECAB 273 (2005).

3

ANALYSIS -- ISSUE 1
OWCP accepted that on April 8, 2007 appellant sustained a right knee contusion and
lateral tear of right knee meniscus, which required surgery. On December 19, 2007 appellant
underwent a right knee arthroscopy and partial lateral meniscectomy, performed by Dr. Salzman.
On March 4, 2009 he filed a claim for a schedule award. By decisions dated November 20, 2009
and June 21, 2010, OWCP denied appellant’s claim because of insufficient medical evidence
establishing a permanent impairment causally related to his accepted conditions.
The Board finds that appellant has submitted sufficient evidence to require further
development of the schedule award claim.
While appellant submitted reports from his chiropractor, Dr. Setliff, which evaluated
appellant’s permanent impairment pursuant to the A.M.A., Guides, the Board has held that the
opinion of a chiropractor, regarding a permanent impairment of a scheduled extremity or other
member of the body is beyond the scope of the statutory limitation of a chiropractor’s services.8
Dr. Setliff’s reports are thus of no probative value with regards to the extent of any permanent
impairment.
Appellant however also submitted reports to the record from Dr. Salzman. The record
contains hospital records documenting appellant’s December 19, 2007 partial lateral
meniscectomy. The record also contains a February 25, 2010 report, in which Dr. Salzman
conducted a follow-up examination regarding appellant’s lateral meniscus tear and noted MMI
status. According to Table 16-3, page 509, of the A.M.A. Guides, a partial meniscectomy either
medial or lateral, is rated as at least a one percent impairment of the lower extremity. The Board
finds that the record should be routed to OWCP’s medical adviser for an opinion concerning the
nature and percentage of any permanent impairment.9
On remand, OWCP should refer the medical evidence to its medical adviser for review.
Following this and any further development necessary, it should issue a de novo decision. In
light of the Board’s resolution of the first issue, the second issue is moot.
CONCLUSION
The Board finds that the case is not in posture for decision.

8

Pamela K. Guesford 53 ECB 726 (2002); see also George E. Williams, 44 530 (1993) (a chiropractor may only
qualify as a physician in the diagnosis and treatment of spinal subluxation and his or her opinion is not considered
competent medical evidence in evaluation of other disorders, including those of the extremities, although these
disorders may originate in the spine); see also M.E., Docket No 10-2277 (issued June 13, 2011).
9

See Linda Beale, 57 ECAB 429 (2006); J.G., Docket No. 09-1714 (issued April 7, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with the decision of the Board.
Issued: September 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

